
	
		I
		111th CONGRESS
		1st Session
		H. R. 1893
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Bachus (for
			 himself and Mr. LaTourette) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prohibit any person which sells to or otherwise
		  disposes of any asset through a public-private investment program, including
		  the Public-Private Investment Program for Legacy Assets, from purchasing or
		  otherwise acquiring any other asset from or through such programs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Anti-Gaming and Collusion in Public-Private Investment Program
			 Act.
		2.Prohibition on
			 Double-DippingNotwithstanding
			 any other provision of law and in order to limit conflicts of interest and to
			 prevent arbitrage, churning, or hedging activities through the use of taxpayer
			 money, no person who—
			(1)sells or otherwise disposes of any asset to
			 or through any public-private investment program, including the Public-Private
			 Investment Program for Legacy Assets established by the Secretary of the
			 Treasury, in conjunction with the Board of Governors of the Federal Reserve
			 System and the Federal Deposit Insurance Corporation, may purchase or otherwise
			 acquire any other asset from or through any such program; and
			(2)purchases or otherwise acquires any asset
			 from or through any such program may sell or otherwise dispose of that or any
			 other asset to or through any such program.
			
